 In the,Matter Of UNITEDSTATES LINES COMPANYandMARINE DIVISION,COMMERCIAL TELEGRAPHERSUNION, A. F. OF L.Case No. R-2207THIRD SUPPLEMENTAL DECISIONANDDIRECTIONApril 9,19421On November 24 and December 29, 1941, the National Labor Rela-tions Board, herein called the Board, issued a Supplemental Decisionand Direction and a Second Supplemental Decision and Supplemental,theNational Labor Relations Act, 49 Stat. 449, and Article III, Sec-tion 9, of National Labor Relations Board Rules and Regulations-Series 2, as amended, directed that a hearing be held for the purposeof admitting evidence on the issues of whether or not oneBlatt,oneHoward,and'A.Vadaswere employees of United States Lines Com-pany, herein called the Company, on December 12, 1940, and eligibleto vote in the election previously directed and held among the radiooperators of the Company.2Pursuant to notice, a hearing was held on January 12, 13, 19, and20, 1942, at New York City, before Charles' E. Persons, the Trial,Examiner duly designated by the Chief Trial Examiner.The Board,,theCompany, American Communications Association, herein calledthe- A. C. A:, and Marine Division, Commercial Telegraphers- Union,herein-called the C. T.' U., were represented by counsel and partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.During the course of the hearingthe Trial Examiner made several rulings on motions and on objectionsto the admission of evidence.The Board has reviewed the- rulingsof the Trial Examiner and finds that no prejudicial errors were-committed.The rulings are hereby affirmed.On February 1 and136 N. L. R. B. 1215 ; 37 N. L R. B 1006.2 28 N L R B.896; 29 N.L R. B. 12640 N. L. R. B., No. 59.363 364DECISIONSOF NATIONALLABOR RELATIONS BOARD9, 1942, respectively, the A. C. A. and the C. T. U. filed briefs, whichthe-Board has considered.Upon the foregoing record, the Supplemental Election Report, theObjections, the Report on Objections, and the record previously made,the Board, acting pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,hereby makes the following :SUPPLEMENTAL FINDINGS OF FACTBlatt and HowardFrom approximately November 4, 1940,to approximately January8, 1941,the S. S. Manhattan,one of the Company's vessels, was laidup at port for repairs.Prior and subsequent to this lay-up, Blattand Howard were employed on this vessel as radio operators.Dur-ing thelay-up, theydid not perform services for the Company andwere not on its pay roll.The Company and the C. T. U. contendthatBlatt and Howard weredischargedwhen the Manhattan waslaid up, were not employees of the Company on December 12, 1940,and were therefore ineligible to vote in the election.The A. C. A.urges that they were "temporarily laid off" and were thereforeeligible to vote.3Four of the five radio operators who worked on the Manhattan-immediately before the lay-up, did not perform services and werenot on the pay roll during the lay-up. It appears that some of theother employees who were also on the vessel when it laid up con-tinued to perform services for the Company during the lay-up.Therecord discloses that on two prior occasions when the Manhattan waslaid up for overhauling or repairs,its radio operators were notdischarged during the lay-up but worked on gangway and bridgewatch.The Company's general manager testified that while a shipis in the repair yard, it generally has a skeleton crew,as,well asone radio operator to look after the radio equipment.-When the Manhattan laid up, or shortly thereafter,the Companycontemplated that it would resail in January or February 1941, andthis fact was publicized.Three(including Blatt and Howard) ofthe five radio operatorswho were ontheManhattan when it laidup resailed with it after the lay-up.It has been customary for "quitea few" of the Manhattan's quartermasters and seamen to return to itafter a lay-up.Under circumstances similar to those which sur-rounded the Manhattan's lay-up, it is customary,both with-the -Com-I In the Board'sDecision and Direction of Elections,as amended,radio operators "tem-porarily laid off" were included among those eligible to vote. UNITED STATES LINES COMPANY365pany and in the industry generally, for those who are employed on avessel when it lays up to resail with it, and this has been the customwith the Company for many years.The A. C. A.'s assignment of men to ships of the Company and ofother companies, with'which it had collective bargaining ,agreementsduring the period in question, November 4, 1940 to January 8, 1941,was governed by its National Assignment Rules, which becameeffective in August or September 1940. In accordance with theserules and the A. C. A.'s practice under them, one who is not workingon a vessel because it is laid up has the option of placing himselfeither on the A. C. A.'s unemployed list or stand-by list.On theunemployed list are included those who are regarded by the A. C. A.as unemployed and eligible for employment with any company andon any vessel.The stand-by list is composed of those who, "duringperiods of lay-offs, vacations, etc.," wish to stand by a particularvessel from which they have come off and to resail with it; personson such a list are, under the Assignment Rules, regarded as employedand are not' eligible for assignment to any vessel other than that forwhich they are standing by.Persons who do not place their nameson the stand-by list lose all claim to their positions when the shipresails.The Company is not notified whether a man has elected toappear on the stand-by list or on the unemployed list, and it did not,know until January 8, 1941, of a few clays prior thereto, whom theA. C. A. would assign as radio operators on the Manhattan for itstrip after the lay-up.Platt and Howard were on the A. C. A.'s stand-by list for theManhattan during the lay-up and were reassigned by the A. C. A.to that vessel when it resailed.During the lay-up neither Blatt norHoward was employed elsewhere.When a ship is prepared to resail after a lay-up, it is the practiceof the Company to call the A. C. A. for radio operators and toemploy those sent by the A: C. A. if they are competent, and theCompany exercises no control over the A. C. A.'s selection of the men.This practice was followed by the Company when the Manhattanresailed after the lay-up in question .4No reference to a discharge during the lay-up of the Manhattanappears on either Blatt's or Howard's employment card kept by theCompany.Under the Rules and Regulations of the Federal Coln-munications Commission, a radio operator's license must be en-dorsed by the master of the vessel or other designated individualIt appears that there was some disagreement between the, Company and the A. C. A.as to which operators should resail with the Manhattan after the lay-up (the Companywanting some or all of the operators who had.come off its S S. Washington to sail with theManhattan, and the A C. A. objecting), but the Company finally acquiesced in the A. C A.'sposition. 366DECISIONSOF NATIONALLABOR RELATIONS BOARDwhen such operator is discharged or his services otherwise terminate.Neither Blatt's nor Howard's license was endorsed when the Man-hattan laid up.Further, Blatt testified without contradiction thathe did not receive any notice from the Company that he was dis-charged, and no claim is made that Howard received such a notice.Although Blatt and Howard were severed from the Company's payrollduring the lay-up of the Manhattan, the Company's generalmanager admitted that the mere removal of a man's name from thepay roll is not determinative of whether he has left the Company'semploy.It is further to be noted that Blatt and 'Howard enteredthe employ of the Company in 1937 and served on the Manhattan asradio 'operators during most of the period from 1937 to February1941.Upon the entire record, we find that on December 12, 1940, Blattand Howard were employees of the Company and that they wereeligible to vote in the election among the radio operators.r,We shallaccordingly direct that their ballots be counted.A. VadasThe A. C. A. contends that A. Vadas was not a radio operator(radio telegraph or radio telephone) on December 12, 1940, andwas therefore ineligible to vote in the election.The Company and,the C. T. U. urge that he was a radio telephone operator on that dateand wastherefore eligible to vote.Prior to August 8, 1940, Vadas was employed byRadio MarineCorporation-of America, herein called the R.,M. C. A., which fur-nished and installed the radio telephone equipment on the S. S.America.Vadas was trained by the R. M. C. A. to handle suchequipment, which was of a novel nature, andhe assisted-in its instal-lation.On or about August 8, 1940, the Company began to operatethe America and employed Vadas as the only radio telephone opera-tor on thisvessel.The A. C. A. objected to Vadas' employment,contending that, under 'a contract which it had with the Company,one SamuelLevin should have been hired as the radio telephoneoperator on the America.Pursuant to the provisions of the con-tract, this dispute was submitted to arbitration.The arbitrator, inan award issued on November 18, 1940, held that ,in assigning Vadasand in failing to assign Levin to the America, the Company hadviolated its contract with the A. C. A.Thereupon, the Company,6 Cf.National Labor Relations Board v. Waterman Steamship Corp.,309 U.S. 206, enf'gMatter of Waterman Steamship CorporationandNational Maritime Union,Engine Divi-sion,Mobile Branch,Mobile, Alabama, 7N. L. R. B. 23i;Matter of Calmar Steamship Cor-porationandNational Maritime Union of America;] S N. L. R B. 1;Matter of Ore Steam-ship CorporationandNational Maritime Union of America,Baltimore Branch,29 N..L.R. B. 954 UNITED STATES LINES COMPANY367on November 22, 1940, employed Levin as a radio telephone operatoron the 'America; however, it also retained Vadas in its employ onthis vessel, and both served on it until Vadas left it in March 1941.The Company apparently retained Vadas after Levin was taken onbecause of the threat of the R. M. C. A., which owned the radiotelephone equipment on the America, to abolish the radio telephoneservice if Vadas were not on the America to take care of that equip-ment.The parties agree that Levin served as a radio telephoneoperator on the America.The Company and the C. T. U. contendthat after Levin was taken on, Vadas also served as such an operator,while the A. C. A. urges that after Levin was taken on Vadas servedas a radio technician and not as a radio telephone operator.Levin did not have any special training for the handling of theAmerica's radio telephone equipment, and, accordingly, Vadas re-mained in charge of its repair and maintenance.The record doesnot disclose how much time Vadas spent in performing such func-tions.On no other occasion did the Company have more than oneradio telephone operator on any of its ships.After Vadas leftthe America in March 1941, nobody was hired to replace him andLevin remained as the only radio telephone operator on the vessel.However, the radio log of the America covering the period ofDecember 8 to December 19, 1940, discloses that Vadas and Levinmaintained alternate radio telephone watches on the America duringsuch period, that such watches included handling messages and listen-ing to stations, that the time spent by each on these watches was sub-stantial, and that Vadas spent as much time on these watches as didLevin.Further, Levin and Vadas, for the period in question, wereboth designated on the Company's employment cards as radio telephoneoperators, and, according to the uncontradicted testimony of theCompany's general manager, Vadas received a radio telephone oper-ator's salary throughout his employment.Upon the entire record, we find that on December 12, 1940, Vadaswas a radio telephone operator and that he was eligible to vote in theelection.We shall accordingly direct that his ballot be counted.It follows that our previous rulings that Vadas was not employedby the Company as a radio operator on December 12, 1940, shouldbe, and they hereby are, reversed.DIRECTIONBy virtue of and pursuant to the power vested in the NationalRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series2, as amended, it is hereby 368DECISIONS. OF NATIONAL LABOR RELATIONS BOARDDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with United States Lines Company, New York City, theRegional Director for the Second Region (New York City) shall,pursuant to said Rules and Regulations, and subject to Article III,Section 9, thereof, within ten (10) days from the date of this Direc-tion, open and count the ballots of oneHoward,oneBlatt,and A.Vadas,and shall thereafter prepare and cause to be served upon theparties a Second Supplemental Election Report embodying her find-ings therein and her recommendations as to the result of the balloting.ir